DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The fixing member is described as bolt (81), (paragraph 26).
Support configured to support the stage, is described as support table (31), (paragraph 16).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter of “the plurality of fixing members is arranged to overlap the substrate” (claim 6) and “wherein the substrate support further includes a third flow channel independently formed in an inner periphery portion of the stage” (claim 10) are not described in the specification. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of  “wherein the substrate support further includes a third flow channel independently formed in an inner periphery portion of the stage”   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, the claimed subject matter of “the plurality of fixing members is arranged to overlap the substrate” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the fixing member extends through the substrate. Regarding claim 10, the claimed subject matter of “wherein the substrate support further includes a third flow channel independent formed in an inner peripheral portion of the stage” renders of the claim indefinite since the support and the stage are two different structures, it is not clear how the support include a third flow channel that is formed outside of the support (formed in the stage).  Furthermore, the limitation of  “a third channel independently formed in” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the third fluid channel is not fluidly interconnected (independently) with the first and second fluid channels. 
Claim 10 recites the limitation "the substrate support" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this refer to “a support” recited in claim 1. 
Claims 5-10 are further rejected as can be best understood by the examiner in in which the extension of the fixing element would intersect the substrate (overlap) and the the stage in stage. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fahey et al. (US 5,239,443) in view of Funakoshi et al. (US 2008/0224303).  Regarding claim 5, Fahey discloses ( Figure 1) a substrate support apparatus comprising a stage (14) that is configured to place a substrate (see figure A below), and that includes a first flow channel (34); a support (24) configured to support the stage (the stage 14 mounted to the support 24 via the plate 22); a plate (22) that is arranged between the stage and the support (24), and that includes a second flow channel (see figure A), an inlet of the second flow channel being fluidly connected to an outlet of the first flow channel. (see figure A).  Though, Fahey indicates (28) as outlet of the fluid channel, however, it appears that the reference number (28) has been misplaced and should be located to the outlet that has the flow arrow.  The hole ( shown in figure A) appears to be a hole for a fastener (for mounting the plate 22 and the stage 14) located in vicinity of the second flow channel.  Fahey does not disclose a plurality of bolts arranged to fix the stage to the plate (fixing members are interpreted to be bolts and its equivalent).  Funakoshi discloses (figures 1 and 25) that a substrate support comprises a plurality of bolts (29,30) used for a purpose of securing the layers  (24,23 and 31) of the substrate support together.  Since Funakoshi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Funakoshi’s teaching in Fahey’s device for a purpose of using bolts to secure the layers of the substrate support together. Regarding claim 6, Fahey further discloses (figure A as shown below) that the fastener hole is arranged to overlap the substrate (the extension of the fastener hole projects to intersect the substrate). Therefore, the plurality bolts of the combination of Fahey and Funakoshi would arrange to overlap the substrate. Regarding claims 7 and 8, Fahey discloses (figure A) a first hole and a second hole extending through the stage and the plate at the peripheral portion of the plate and the stage but does not disclose a plurality of first holes and second holes arranged along an outer periphery of the stage and plate. Funakoshi discloses (figure 1 and 10) that a plurality of fixing members (bolts 29,30) extending through a first hole and second holes of the layers of the substrate at the peripheral port of the layer for a purpose of enhancing the securement of the layers. It would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to use Funakoshi’s teaching in Fahey’s device for a  purpose of enhancing the securement of the stage and the plate of the substrate support.
Regarding claim 9, Fahey discloses (figures 1 and A) a gap is formed inward from the plurality of fixing members between the stage and the plate. 

    PNG
    media_image1.png
    614
    1041
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 1 of Fahey with limitations shown.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as obvious over Campbell (US 7,298,618).  Regarding claim 5, Campbell discloses (figures 5A-5E) a substrate support apparatus comprising a stage (532) that is configured to place a substrate (510,520,550), and that includes a first flow channel (533); a support (570) configured to support the stage (the stage (32 mounted to the support 570 via a plate 534); a plate (534) that is arranged between the stage (532) and the support (570), and that includes a second flow channel (351), an inlet of the second flow channel being fluidly connected to an outlet of the first flow channel. (the first channel and the second channel are in fluid communication, therefore, the inlet of the second flow channel being in fluid connected to an outlet of the first flow channel).  Campbell further discloses (figure 5D) a plurality of fastening holes located in the vicinity of channel, but silent about the fixing members arranged to fix the stage to the plate. Campbell discloses (figure 4C) in the other embodiment that a plurality of fastener (bolt 460) or its equivalent to located in the vicinity of the channel for a purpose of mounting the substrate support together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use bolts 460 or its equivalent to mount the substrate support layers together. 
Regarding claim 6, Campbell further discloses (figures 4A or 5B) that the fastener (460) is arranged to overlap the substrate (fasteners and fastener holes projects through the substrate). Regarding claims 7 and 8, Campbell discloses (figure 4c and 5c) a plurality of first fixing members (460) are arranged to pass through the corresponding first and second holes and extending through the stage and the plates at the peripheral portion of the plate and the stage (the fasteners and its corresponding holes are located around at the peripheral portion, figures 4c and 5c).  Regarding 10, Campbell discloses (figure 5C and figure B shown below) that first flow channel is formed in an outer peripheral portion of the stage (532), wherein the second flow channel is formed in an outer peripheral portion of the plate (534), and wherein the substrate support further includes a third flow channel (540 and the insertion hole on the stage 532 so that 540 is connected to) independent formed in inner peripheral portion of the stage (see figure 5a, that tube 540 connected to hole to form third flow channel in the inner portion of the stage)

    PNG
    media_image2.png
    790
    1123
    media_image2.png
    Greyscale

Figure B: The modified figure corresponds to figure 5C of Campbell with limitations shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dede (US 2012/0212907A1) discloses a power electronic module.
Schmidt et al. (US 7,133,286B2) discloses a cooled electronic device.
Daikoku et al. (US 6,351,384) discloses a device for cooling multi-chip modules.
Okita et al. (US 2018/0240697) discloses a plasma processing apparatus.
Kobayashi et al. (US 2008/0254641A1) discloses a manufacture method of semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/           Examiner, Art Unit 3763